 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 1 of 19 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------X

NARESH DEONARRAIN,                                                                   COMPLAINT
                                                     Plaintiff,
                                                                                     Index No.:
                 -against-
                                                                                     Jury Trial Demanded

CITY OF NEW YORK, NICHOLAS MARTUCCI, Individually,
and JOHN and JANE DOE 1 through 10, Individually, (the
names John and Jane Doe being fictitious, as the true names
are presently unknown),

                                                     Defendants.

---------------------------------------------------------------------------------X

        Plaintiff NARESH DEONARRAIN, by his attorneys, Brett H. Klein, Esq., PLLC,

complaining of the defendants, respectfully alleges as follows:

                                          Preliminary Statement

        1.       Plaintiff brings this action for compensatory damages, punitive damages and

attorneys’ fees pursuant to 42 U.S.C. §§ 1983 and 1988 for violations of his civil rights, as said

rights are secured by said statutes and the Constitution of the United States. Plaintiff also asserts

supplemental state law claims.

                                              JURISDICTION

        2.       This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the Fourth

and Fourteenth Amendments to the United States Constitution.

        3.       Jurisdiction is found upon 28 U.S.C. §§ 1331, 1343 and 1367.

                                                    VENUE

        4.       Venue is properly laid in the Eastern District of New York under 28 U.S.C. §

1391(b), in that this is the District in which the claim arose.
 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 2 of 19 PageID #: 2




                                         JURY DEMAND

        5.      Plaintiff respectfully demands a trial by jury of all issues in this matter pursuant to

Fed. R. Civ. P. 38(b).

                                             PARTIES

        6.      Plaintiff NARESH DEONARRAIN is a twenty-four-year-old resident of

Brooklyn, New York.

        7.      Defendant CITY OF NEW YORK was and is a municipal corporation duly

organized and existing under and by virtue of the laws of the State of New York.

        8.      Defendant CITY OF NEW YORK maintains the New York City Police

Department (hereinafter referred to as “NYPD”), a duly authorized public authority and/or police

department, authorized to perform all functions of a police department as per the applicable

sections of the aforementioned municipal corporation, CITY OF NEW YORK.

        9.      That at all times hereinafter mentioned, the individually named defendants,

NICHOLAS MARTUCCI, and JOHN and JANE DOE 1 through 10, were duly sworn police

officers of said department and were acting under the supervision of said department and

according to their official duties.

        10.     That at all times hereinafter mentioned the defendants, either personally or

through their employees, were acting under color of state law and/or in compliance with the

official rules, regulations, laws, statutes, customs, usages and/or practices of the State of New

York and/or the City of New York.

        11.     Each and all of the acts of the defendants alleged herein were done by said

defendants while acting within the scope of their employment by defendant CITY OF NEW

YORK.
                                                  2
 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 3 of 19 PageID #: 3




                                               FACTS

       12.      On September 11, 2019, beginning at approximately 4:30 p.m., in the vicinity of

the 75th Precinct, located at 1000 Sutter Avenue, Brooklyn, New York, plaintiff was falsely

arrested and subjected to excessive force by a number of NYPD officers including, without

limitation, defendant NICHOLAS MARTUCCI.

       13.      At the aforementioned date and time, plaintiff went to the 75th Precinct after

learning that his brother’s car was unjustifiably driven to said precinct by an NYPD officer.

       14.      Upon arriving at the precinct, plaintiff spoke to his brother, who showed him a

video of police officers driving away in his car.

       15.      After watching the video, plaintiff briefly turned away from his brother to call

their mother.

       16.      Moments later he heard a commotion and, as he turned to face his brother,

plaintiff witnessed an NYPD officer run towards his brother and tackle him to the ground.

       17.      Plaintiff took out his cellphone to record the incident.

       18.      Additional police officers at the scene falsely told plaintiff that he was not

allowed to record his brother’s arrest, and told plaintiff to leave.

       19.      Plaintiff properly asserted that he had a right to record the unjust beating of his

brother, but he nonetheless complied with the order, and told the officers he would leave.

       20.      Plaintiff informed defendant officer JOHN DOE 1 that he was going to walk in

the direction of where he parked his car.

       21.      In response, JOHN DOE 1 told plaintiff that his car was parked in the opposite

direction.

       22.      Plaintiff, still attempting to leave as ordered, again indicated to the officer the

                                                    3
 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 4 of 19 PageID #: 4




actual direction that his car was parked.

        23.    Thereafter, defendant JOHN DOE 1 unjustifiably pushed plaintiff, after which

approximately four to five officers needlessly jumped on plaintiff’s back and tackled him to the

ground.

        24.    Plaintiff was subsequently handcuffed and held face down on the sidewalk.

        25.    While face down on the sidewalk, defendant officer JOHN DOE 2 placed his knee

on top of the left side of plaintiff’s face, pressing the right side of his face into the pavement,

while other defendant officers repeatedly punched plaintiff in the back, causing plaintiff to suffer

gratuitous and otherwise needless pain.

        26.    The defendant officers thereafter picked plaintiff up by his arms and legs and

carried him into the precinct.

        27.    The defendant officers dropped plaintiff on the floor near the front desk, and

applied shackles to his feet.

        28.    Thereafter, defendant officer JOHN DOE 3, a tall, heavy set, African American

officer, proceeded to step on the shackles on plaintiff’s left ankle, causing plaintiff to yell out in

pain.

        29.    Said officer kept his foot placed on plaintiff’s left ankle for an extended period of

time, even as plaintiff cried out that he was losing sensation in his ankle.

        30.    Other defendant officers witnessed the ordeal, and instead of intervening in this

clearly improper and unjustified use of force, responded by laughing at plaintiff and saying, in

sum and substance, “oh look, we got front row seats to this.”

        31.    Plaintiff then stated that he believed his ankle was broken.

        32.    Defendant officer JOHN DOE 3 finally removed his foot from plaintiff’s ankle

                                                  4
 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 5 of 19 PageID #: 5




and ordered him to stand up.

         33.   Plaintiff responded, in sum and substance, that he could not feel his ankle and

could not move.

         34.   Plaintiff was subsequently dragged to a cell, at which time he requested medical

attention.

         35.   In response to plaintiff’s request, EMS arrived and thereafter transported plaintiff

to Brookdale Hospital, where an x-ray confirmed that plaintiff had in fact sustained a fractured

ankle.

         36.   Further, plaintiff received pain medication and a splint was applied to his left foot

from his shin down to his ankle.

         37.   Plaintiff was also given crutches due to his inability to bear weight on said foot.

However, in complete disregard of plaintiff’s physical limitations due to his injury, the assisting

police officers left the crutches at Brookdale.

         38.   Plaintiff was thereafter transported back to the 75th Precinct.

         39.   After a number of hours, during which time plaintiff continued to experience

excruciating pain from his injury, plaintiff was transported back to Brookdale Hospital.

         40.   At Brookdale, plaintiff was administered pain medication to alleviate his pain,

and he was thereafter transported back to the precinct.

         41.   The defendant officers continued to imprison plaintiff until September 12, 2019,

when plaintiff was arraigned in Kings County Criminal Court on baseless charges filed under

docket number CR-033691-19KN; said charges having been filed based on the false allegations

of defendant officer MARTUCCI.

         42.   Defendant MARTUCCI created and manufactured false evidence which was

                                                  5
 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 6 of 19 PageID #: 6




conveyed to the Kings County District Attorney’s office and used against plaintiff in the

aforementioned legal proceeding. Specifically, defendant MARTUCCI swore to false claims

that plaintiff obstructed governmental administration, resisted arrest, and acted disorderly.

Contrary to MARTUCCI’s claims, plaintiff did not commit the alleged actions. Instead, upon

attempting to leave the scene of the aforementioned incident involving his brother, pursuant to

the defendant officers’ order, plaintiff was obstructed, pushed, and then arrested and assaulted by

defendant officers without justification.

       43.     At plaintiff’s initial court appearance on September 12, 2019, all of the false

charges lodged against him were adjourned in contemplation of dismissal and thereafter

dismissed and sealed.

       44.     Following his release from NYPD custody, plaintiff continued to experience

severe pain and discomfort stemming from his injury, and consequently sought further medical

treatment, including treatment at NY Presbyterian Hospital on September 13, 2019, where his

injury was further treated and evaluated, a new splint was applied to his left foot, and he was

supplied crutches.

       45.     As a result of the above-described constitutional violations, plaintiff sustained,

without limitation, substantial pain and suffering, including a fractured left ankle, bruising to

wrists from the handcuffs, emotional distress and loss of liberty.

       46.     Defendants MARTUCCI, JOHN DOES 1, 2, 3 and JOHN and JANE DOE 4

through 10 either directly participated in the above illegal acts, failed to intervene in them despite

a meaningful opportunity to do so, or supervised and approved of, oversaw, and otherwise

participated in the aforementioned misconduct.

       47.     All of the above occurred as a direct result of the unconstitutional policies,

                                                  6
 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 7 of 19 PageID #: 7




customs or practices of the City of New York, including, without limitation, the inadequate

screening, hiring, retaining, training and supervising its employees; and pursuant to customs or

practices of falsely arresting individuals, employing excessive force, falsification, lax

investigations of police misconduct, and of covering up abuse by fellow officers.

        48.     The aforesaid event is not an isolated incident. Defendant CITY OF NEW YORK

is aware from lawsuits, notices of claims, complaints filed with the NYPD’s Internal Affairs

Bureau, and the CITY OF NEW YORK’S Civilian Complaint Review Board, and extensive

media coverage that many NYPD officers, including the defendants, are insufficiently trained

regarding the use of force, engage in a practice of falsification, and falsely arrest individuals to

cover up police abuse.

        49.     For instance, in another civil rights action filed in this court involving false

allegations by NYPD officers, Senior Judge Jack B. Weinstein pronounced:

        Informal inquiry by the court and among judges of this court, as well as
        knowledge of cases in other federal and state courts, has revealed anecdotal
        evidence of repeated, widespread falsification by arresting police officers of the
        New York City Police Department. . . . [T]here is some evidence of an attitude
        among officers that is sufficiently widespread to constitute a custom or policy by
        the city approving illegal conduct of the kind now charged. Colon v. City of New
        York, et. al., 2009 WL 4263362, *2 (E.D.N.Y. 2009).

        50.     Defendant CITY OF NEW YORK is further aware that such improper training

has often resulted in a deprivation of civil rights. Despite such notice, defendant CITY OF NEW

YORK has failed to take corrective action. This failure caused the officers in the present case to

violate the plaintiffs’ civil rights.

        51.     Moreover, upon information and belief, defendant CITY OF NEW YORK was

aware, prior to the incident, that the individual defendants lacked the objectivity, temperament,

maturity, discretion, and disposition to be employed as police officers. Despite such notice,

                                                 7
 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 8 of 19 PageID #: 8




defendant CITY of NEW YORK has retained these officers, and failed to adequately train and

supervise them.

       52.     All of the aforementioned acts of defendants, their agents, servants and employees

were carried out under the color of state law.

       53.     All of the aforementioned acts deprived plaintiff NARESH DEONARRAIN of

the rights, privileges and immunities guaranteed to citizens of the United States by the Fourth

and Fourteenth Amendments to the Constitution of the United States of America, and in

violation of 42 U.S.C. §1983.

       54.     The acts complained of were carried out by the aforementioned individual

defendants in their capacities as police officers, with the entire actual and/or apparent authority

attendant thereto.

       55.     Defendants, collectively and individually, while acting under color of state law,

engaged in conduct that constituted a custom, usage, practice, procedure or rule of the respective

municipality/authority, which is forbidden by the Constitution of the United States.

       56.     As a result of the foregoing, plaintiff NARESH DEONARRAIN sustained, inter

alia, physical injuries, emotional distress and deprivation of his constitutional rights.

                                          Federal Claims

                         AS AND FOR A FIRST CAUSE OF ACTION
                  (False Arrest/Unlawful Imprisonment under 42 U.S.C. § 1983)

       57.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “56” with the same force and effect as if fully set forth herein.

       58.     Defendant officers arrested plaintiff NARESH DEONARRAIN without probable

cause, causing him to be detained against his will for an extended period of time and subjected to


                                                  8
 Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 9 of 19 PageID #: 9




physical restraints.

       59.     Defendant officers caused plaintiff NARESH DEONARRAIN to be falsely

arrested and unlawfully imprisoned.

       60.     As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees, costs and disbursements of this action.

                       AS AND FOR A SECOND CAUSE OF ACTION
                           (Excessive Force under 42 U.S.C. § 1983)

       61.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “60” with the same force and effect as if fully set forth herein.

       62.     Defendant officers unreasonably, and otherwise in violation of plaintiff’s

constitutional rights, pushed and assaulted plaintiff, and applied cruel and unnecessary pressure

to plaintiff’s restraints, causing plaintiff to sustain injuries, inter alia, a fractured left ankle,

bruising to his wrists, and severe pain.

       63.     As a result of the aforementioned conduct of the defendant officers, plaintiff

NARESH DEONARRAIN was subjected to excessive force and sustained physical injuries and

emotional distress.

       64.     As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees, costs and disbursements of this action.




                                                 9
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 10 of 19 PageID #: 10




                        AS AND FOR A THIRD CAUSE OF ACTION
                     (Violation of Right to Fair Trial under 42 U.S.C. § 1983)

          65.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “64” with the same force and effect as if fully set forth herein.

          66.   Defendant officer MARTUCCI reported false allegations against plaintiff

NARESH DEONARRAIN.

          67.   Defendant officer MARTUCCI utilized this false evidence against plaintiff in

legal proceedings.

          68.   As a result of defendant’s false allegations, which defendant conveyed to the

Kings County District Attorney’s Office, plaintiff suffered a violation of his constitutional rights

to a fair trial, as guaranteed by the United States Constitution, and was deprived of his liberty.

          69.   As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees, costs and disbursements of this action.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                          (Failure to Intervene under 42 U.S.C. § 1983)

          70.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs numbered “1” through “69” with the same force and effect as if fully set forth herein.

          71.   Defendants had an affirmative duty to intervene on behalf of plaintiff NARESH

DEONARRAIN, whose constitutional rights were being violated in their presence by other

officers.

          72.   The defendants failed to intervene to prevent the unlawful conduct described

herein.

                                                 10
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 11 of 19 PageID #: 11




       73.     As a result of the foregoing, plaintiff NARESH DEONARRAIN was arrested,

subjected to excessive force, assault, and battery, and he was denied his right to a fair trial.

       74.     As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees, costs and disbursements of this action.

                         AS AND FOR A FIFTH CAUSE OF ACTION
                          (Supervisory Liability under 42 U.S.C. § 1983)

       75.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs numbered “1” through “74” with the same force and effect as if fully set forth herein.

       76.     The supervisory defendants, personally caused plaintiff's constitutional injury by

being deliberately or consciously indifferent to the rights of others in failing to properly

supervise and train their subordinate employees.

       77.     As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees, costs and disbursements of this action.

                      AS AND FOR A SIXTH CAUSE OF ACTION
       (Municipal Liability under 42 U.S.C. § 1983 against Defendant City of New York)

       78.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs numbered “1” through “77” with the same force and effect as if fully set forth herein.

       79.     Defendants, collectively and individually, while acting under color of state law,

engaged in conduct that constituted a custom, usage, practice, procedure or rule of the respective

municipality/authority, which is forbidden by the Constitution of the United States.

                                                  11
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 12 of 19 PageID #: 12




          80.   The aforementioned customs, policies, usages, practices, procedures and rules of

the City of New York Police Department included, but were not limited to, unjustifiably

arresting individuals for inter alia, lawfully filming or attempting to take video or footage of

police misconduct, subjecting them to excessive force, and manufacturing evidence and

otherwise engaging in falsification, thereby depriving individuals of their right to a fair trial. In

addition, the City of New York engaged in a policy, custom or practice of inadequate screening,

hiring, retaining, training and supervising its employees that was the moving force behind the

violation of plaintiff NARESH DEONARRAIN’s rights as described herein. As a result of the

failure of the City of New York to properly recruit, screen, train, discipline, and supervise its

officers, including the individual defendants, defendant CITY OF NEW YORK has tacitly

authorized, ratified, and has been deliberately indifferent to, the acts and conduct complained of

herein.

          81.   The foregoing customs, policies, usages, practices, procedures and rules of the

City of New York and the New York Police Department constituted deliberate indifference to the

safety, well-being and constitutional rights of plaintiff NARESH DEONARRAIN.

          82.   The foregoing customs, policies, usages, practices, procedures and rules of the

City of New York and the New York City Police Department were the direct and proximate

cause of the constitutional violations suffered by plaintiff NARESH DEONARRAIN as alleged

herein.

          83.   The foregoing customs, policies, usages, practices, procedures and rules of the

City of New York and the New York City Police Department were the moving force behind the

Constitutional violations suffered by plaintiff NARESH DEONARRAIN as alleged herein.

          84.   As a result of the foregoing customs, policies, usages, practices, procedures and

                                                 12
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 13 of 19 PageID #: 13




rules of the City of New York and the New York City Police Department, plaintiff NARESH

DEONARRAIN was unlawfully seized, assaulted and battered, and denied his right to fair trial,

resulting physical and emotional injuries.

        85.     Defendants, collectively and individually, while acting under color of state law,

were directly and actively involved in violating plaintiff NARESH DEONARRAIN’s

constitutional rights.

        86.     All of the foregoing acts by defendants deprived plaintiff NARESH

DEONARRAIN of federally protected rights, including, but not limited to, the right:

                A.       To be free from false arrest/unlawful imprisonment;

                B.       To be free from excessive force;

                C.       To receive a fair trial; and

                E.       To be free from the failure to intervene.

        87.     As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury.

                                 Supplemental State Law Claims

        88.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “87” with the same force and effect as if fully set forth herein.

        89.     Within ninety (90) days after the claim herein accrued, plaintiff duly served upon,

presented to and filed with the CITY OF NEW YORK, a Notice of Claim setting forth all facts

and information required under the General Municipal Law 50-e.

        90.     The CITY OF NEW YORK has wholly neglected or refused to make an

adjustment or payment thereof and more than thirty (30) days have elapsed since the presentation

                                                   13
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 14 of 19 PageID #: 14




of such claim as aforesaid.

          91.    This action was commenced within one (1) year and ninety (90) days after the

cause of action herein accrued.

          92.    Plaintiff has complied with all conditions precedent to maintaining the instant

action.

          93.    This action falls within one or more of the exceptions as outlined in C.P.L.R.

1602.

                         AS AND FOR A SEVENTH CAUSE OF ACTION
                        (False Arrest under the laws of the State of New York)
          94.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “93” with the same force and effect as if fully set forth herein.

          95.    Defendants arrested plaintiff NARESH DEONARRAIN without probable cause.

          96.    Plaintiff was detained against his will for an extended period of time and

subjected to physical restraints.

          97.    As a result of the aforementioned conduct, plaintiff NARESH DEONARRAIN

was unlawfully imprisoned in violation of the laws of the State of New York.

          98.    As a result of the aforementioned conduct, plaintiff NARESH DEONARRAIN

suffered physical and emotional injury, and loss of freedom.

          99.    Defendant City, as employer of the individually named defendant officers, is

responsible for their wrongdoing under the doctrine of respondeat superior.

          100.   As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees.

                                                 14
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 15 of 19 PageID #: 15




                       AS AND FOR AN EIGHTH CAUSE OF ACTION
                        (Assault under the laws of the State of New York)

          101.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “100” with the same force and effect as if fully set forth

herein.

          102.   As a result of the foregoing, plaintiff NARESH DEONARRAIN was placed in

apprehension of imminent harmful and offensive bodily contact.

          103.   As a result of defendants’ conduct, plaintiff NARESH DEOANRRAIN suffered a

fractured left ankle, physical pain and mental anguish, together with shock, fright, apprehension,

embarrassment, and humiliation.

          104.   The individually named defendants assaulted plaintiff.        Defendant City, as

employer of the each of the individually named defendant officers, is responsible for said

officers’ wrongdoing under the doctrine of respondeat superior.

          105.   As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees, costs and disbursements of this action.

                         AS AND FOR A NINTH CAUSE OF ACTION
                         (Battery under the laws of the State of New York)

          106.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “105” with the same force and effect as if fully set forth

herein.

          107.   Defendants made offensive contact with plaintiff NARESH DEONARRAIN

without privilege or consent.

                                                 15
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 16 of 19 PageID #: 16




       108.    As a result of defendants’ conduct, plaintiff NARESH DEONARRAIN has

suffered a fractured left ankle, physical pain and mental anguish, together with shock, fright,

apprehension, embarrassment, and humiliation.

       109.    The individually named defendants battered plaintiffs.        Defendant City, as

employer of the each of the individually named defendant officers, is responsible for said

officers’ wrongdoing under the doctrine of respondeat superior.

       110.    As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees, costs and disbursements of this action.

                     AS AND FOR A TENTH CAUSE OF ACTION
  (Negligent Screening, Hiring, and Retention under the laws of the State of New York against
                                 Defendant City of New York)

       111.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraph numbered “1” through “110” with the same force and effect as if fully set forth herein.

       112.    Upon information and belief, defendant CITY OF NEW YORK failed to use

reasonable care in the screening, hiring and retention of the aforesaid defendants who arrested,

assaulted and battered, and manufactured evidence against plaintiff NARESH DEONARRAIN.

       113.    Defendant CITY OF NEW YORK knew, or should have known in the exercise of

reasonable care, the propensities of the individual defendants to engage in the wrongful conduct

heretofore alleged in this Complaint.

       114.    As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

                                                16
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 17 of 19 PageID #: 17




attorneys’ fees, costs and disbursements of this action.

                   AS AND FOR AN ELEVENTH CAUSE OF ACTION
(Negligent Training and Supervision under the laws of the State of New York against Defendant
                                     City of New York)

          115.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

paragraphs numbered “1” through “114” with the same force and effect as if fully set forth

herein.

          116.   Upon information and belief, the defendant CITY OF NEW YORK failed to use

reasonable care in the training and supervision of the aforesaid defendants who arrested,

assaulted and battered, maliciously issued criminal process to plaintiff, and who deprived

plaintiff of his right to a fair trial.

          117.   As a result of the foregoing, plaintiff NARESH DEONARRAIN is entitled to

compensatory damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus reasonable

attorneys’ fees, costs and disbursements of this action.




                                                 17
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 18 of 19 PageID #: 18




       WHEREFORE, plaintiff NARESH DEONARRAIN demands judgment and prays for

the following relief, jointly and severally, against the defendants:

       (A)     full and fair compensatory damages in an amount to be determined by a jury;

       (B)     punitive damages against the individual defendants in an amount to be determined

               by a jury;

       (C)     reasonable attorneys’ fees and the costs and disbursements of this action; and

       (D)     such other and further relief as appears just and proper.

Dated: New York, New York
       December 10, 2020

                                              BRETT H. KLEIN, ESQ., PLLC
                                              Attorneys for Plaintiff NARESH DEONARRAIN
                                              305 Broadway, Suite 600
                                              New York, New York 10007
                                              (212) 335-0132

                                              By:     _____________________
                                                      BRETT H. KLEIN




                                                 18
Case 1:20-cv-06037-FB-SJB Document 1 Filed 12/10/20 Page 19 of 19 PageID #: 19




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------X

NARESH DEONARRAIN,

                                                     Plaintiff,
                                                                                     Docket No.
                 -against-

CITY OF NEW YORK, NICHOLAS MARTUCCI, Individually,
and JOHN and JANE DOE 1 through 10, Individually, (the
names John and Jane Doe being fictitious, as the true names
are presently unknown),

                                                     Defendants.

---------------------------------------------------------------------------------X




                                                COMPLAINT




                                    BRETT H. KLEIN, ESQ., PLLC
                                       Attorneys for the Plaintiff
                                       305 Broadway, Suite 600
                                      New York, New York 10007
                                            (212) 335-0132
